                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 1 of 24




                                                                               1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                 E-Mail:       rnelson@sideman.com
                                                                               2 MICHAEL H. HEWITT (State Bar No. 309691)
                                                                                 E-Mail:       mhewitt@sideman.com
                                                                               3
                                                                                 ARTUR A. MINASYAN (State Bar No. 322248)
                                                                               4 E-Mail:       aminasyan@sideman.com
                                                                                 SIDEMAN & BANCROFT LLP
                                                                               5 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               6 Telephone:    (415) 392-1960
                                                                                 Facsimile:    (415) 392-0827
                                                                               7

                                                                               8 Attorneys for
                                                                                 HEWLETT PACKARD ENTERPRISE COMPANY,
                                                                               9 HEWLETT PACKARD ENTERPRISE DEVELOPMENT LP and
                                                                                 HEWLETT-PACKARD DEVELOPMENT COMPANY, L.P.
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                    UNITED STATES DISTRICT COURT
                                                                              12                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                              13
LAW OFFICES




                                                                                 HEWLETT PACKARD ENTERPRISE                        Case No. 3:20-cv-5447
                                                                              14 COMPANY, a Delaware corporation;
                                                                                 HEWLETT PACKARD ENTERPRISE                        COMPLAINT FOR DAMAGES AND
                                                                              15 DEVELOPMENT LP, a Delaware                        INJUNCTIVE RELIEF
                                                                                 corporation; and HEWLETT-PACKARD
                                                                              16
                                                                                 DEVELOPMENT COMPANY, L.P., a Texas                1. TRADEMARK INFRINGEMENT, 15
                                                                              17 limited partnership,                              U.S.C. § 1114(1)(a);
                                                                                                                                   2. TRADEMARK COUNTERFEITING, 15
                                                                              18                     Plaintiffs,                   U.S.C. § 1114(1)(b);
                                                                              19                                                   3. FEDERAL UNFAIR
                                                                                            v.
                                                                                                                                   COMPETITION/FALSE ADVERTISING,
                                                                              20                                                   15 U.S.C. § 1125(a);
                                                                                 ADVANCED DIGITAL SOLUTIONS
                                                                                                                                   4. FEDERAL TRADEMARK DILUTION,
                                                                              21 INTERNATIONAL, INC., a California
                                                                                 corporation, SHAHID SHEIKH, an individual,        15 U.S.C. § 1125(c);
                                                                              22 and FARHAAD SHEIKH, an individual,                5. MISLEADING AND DECEPTIVE
                                                                                                                                   ADVERTISING, CAL. BUS. & PROF.
                                                                              23                     Defendants.                   CODE § 17500;
                                                                              24                                                   6. UNJUST ENRICHMENT
                                                                                                                                   7. UNFAIR COMPETITION, CAL. BUS. &
                                                                              25                                                   PROF. CODE § 17200
                                                                              26                                                   8. BREACH OF CONTRACT

                                                                              27                                                   DEMAND FOR JURY TRIAL
                                                                              28

                                                                                   9272-30\4483009                                                          Case No. 3:20-cv-5447
                                                                                                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 2 of 24




                                                                               1            Plaintiffs Hewlett Packard Enterprise Company (“HPE”), Hewlett Packard Enterprise

                                                                               2 Development LP (“HPED”), and Hewlett-Packard Development Company, L.P. (“HPDC,” and

                                                                               3 together with HPE and HPED, “Plaintiffs”) allege against Advanced Digital Solutions

                                                                               4 International, Inc. (“ADSI”), Shahid Sheikh, and Farhaad Sheikh, as follows:

                                                                               5 I.         INTRODUCTION

                                                                               6            1.       As set forth in detail below, Defendants have engaged in a scheme to market and

                                                                               7 distribute counterfeit HPE products, bearing Plaintiff HPDC’s and HPED’s marks (“Infringing

                                                                               8 Products”), through transactions on Defendants’ respective online storefronts, and through other

                                                                               9 distribution channels, thereby directly harming Plaintiffs, Plaintiffs’ brands, and Plaintiffs’
              SIDEMAN & BANCROFT LLP




                                                                              10 established reputation for producing the highest quality networking communications and
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 information technology products and services.

                                                                              12            2.       Plaintiffs’ customers have come to rely on Plaintiffs’ sophisticated networking

                                                                              13 products to run critical and highly secured networks supporting sensitive infrastructure throughout
LAW OFFICES




                                                                              14 the world, including throughout the United States. Counterfeit products can cause privacy and

                                                                              15 security vulnerabilities, data loss, network downtime and substantial business interruption.

                                                                              16 Plaintiffs seek to hold Defendants accountable for the mass infringement and counterfeiting, and

                                                                              17 related unfair competition arising from Defendants’ sales of the Infringing Products, and to protect

                                                                              18 Plaintiffs’ supply chain and distribution infrastructure, and brand.

                                                                              19 II.        THE PARTIES

                                                                              20            3.       Prior to April 2019, HPE, a Delaware corporation, maintained its principal place of

                                                                              21 business at 3000 Hanover Street, Palo Alto, CA 94304. In April 2019, HPE relocated its principal

                                                                              22 place of business to 6280 America Center Drive, San Jose, CA 95002. At all times mentioned

                                                                              23 herein, HPE had its principal place of business in the Northern District of California.

                                                                              24            4.       HPED is, and at all times mentioned herein was, a Texas limited partnership with

                                                                              25 its principal place of business at 11445 Compaq Center Drive West, Houston, Texas 77070.

                                                                              26 HPED has an exclusive license to use, sub-license, and enforce trademarks that are the subject of

                                                                              27 this action.

                                                                              28

                                                                                   9272-30\4483009                                     1                              Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 3 of 24




                                                                               1            5.       HPDC is a Texas limited partnership with its current principal place of business at

                                                                               2 10300 Energy Drive, Spring, Texas 77389. Prior to January 2019, HPDC had its principal place of

                                                                               3 business at 11445 Compaq Center Drive West, Houston, Texas 77070. HPDC has an exclusive

                                                                               4 license to use, sub-license, and enforce trademarks that are the subject of this action.

                                                                               5            6.       On information and belief, Defendant Advanced Digital Solutions International,

                                                                               6 Inc., is a California corporation with its principal place of business at 4255 Business Center Drive,

                                                                               7 Fremont, California.

                                                                               8            7.       On information and belief, Defendant Shahid Sheikh is an individual residing at

                                                                               9 1365 Lawrence Road, Danville, California 94506. On information and belief, Shahid Sheikh
              SIDEMAN & BANCROFT LLP




                                                                              10 owns ADSI with his wife, and was the CEO until January 2019. Following January 1, 2019,
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Shahid Sheikh remained active with ADSI with the title of President.

                                                                              12            8.       On information and belief, Defendant Farhaad Sheikh (also known as “Freddy”) is

                                                                              13 an individual residing at 1365 Lawrence Road, Danville, California 94506. On information and
LAW OFFICES




                                                                              14 belief, Farhaad Sheikh is the Chief Executive Officer of Defendant ADSI since at least January

                                                                              15 2019. Farhaad is Shahid’s son.

                                                                              16            9.       Plaintiffs are informed and believe, and thereon allege, that Defendants undertook

                                                                              17 obligations or rights arising out of the subject events and happenings herein referred to, engaged in

                                                                              18 actions of omissions, either intentional or negligent, regarding the subject events and happenings

                                                                              19 herein referred to, and/or benefitted unjustly from the efforts, works, and goods of HPE.

                                                                              20            10.      The true names and capacities, whether individual, corporate, associate, or

                                                                              21 otherwise, of the Defendants named herein as DOES 1 through 10, inclusive, are unknown to

                                                                              22 Plaintiffs who, therefore, sue said Defendants by such fictitious names. Plaintiffs will amend this

                                                                              23 Complaint to reflect the true names and capacities of these DOE Defendants when the same shall

                                                                              24 have been fully and finally ascertained.

                                                                              25            11.      At all times relevant to this action, each Defendant, including those fictitiously

                                                                              26 named Defendants, was the agent, servant, employee, partner, joint venturer, accomplice,

                                                                              27 conspirator, alter ego or surety of the other Defendants and was acting within the scope of that

                                                                              28

                                                                                   9272-30\4483009                                     2                              Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 4 of 24




                                                                               1 agency, employment, partnership, venture, or suretyship with the knowledge and consent or

                                                                               2 ratification of each of the other Defendants in doing the things alleged in this Complaint.

                                                                               3 III.       JURISDICTION

                                                                               4            12.      This is an Action for violations of the Trademark Act of 1946, 15 U.S.C. §§ 1051

                                                                               5 et seq. (the “Lanham Act”), and related causes of action. This Court has original subject matter

                                                                               6 jurisdiction over this Action pursuant to the provision of the Lanham Act, 15 U.S.C. § 1121, as

                                                                               7 well as under 28 U.S.C. §§ 1331 and 1338(a) and (b).

                                                                               8            13.      This Court has supplemental subject matter jurisdiction over the pendent state law

                                                                               9 claims under 28 U.S.C. § 1367, because these claims are so related to Plaintiffs’ claims under
              SIDEMAN & BANCROFT LLP




                                                                              10 federal law that they form part of the same case or controversy and derive from a common nucleus
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 of operative facts.

                                                                              12            14.      This Court has personal jurisdiction over Defendants, who each reside in this

                                                                              13 district, have engaged in business activities in this district, misled consumers in this district, and
LAW OFFICES




                                                                              14 knowingly and purposefully directed business activities at this district.

                                                                              15            15.      Plaintiffs are informed and believe, and thereon allege, that ADSI is doing business

                                                                              16 in the State of California, and/or participated in or undertook obligations or rights arising out of

                                                                              17 the subject events and happenings herein referred to, engaged in actions or omissions, either

                                                                              18 intentional or negligent, regarding the subject events and happenings referred to, and/or benefited

                                                                              19 unjustly from the efforts, work, and goods of HPE.

                                                                              20 IV.        VENUE AND INTRA-DISTRICT ASSIGNMENT

                                                                              21            16.      Venue is proper in this district, pursuant to 28 U.S.C. § 1391, because a substantial

                                                                              22 part of the property that is the subject of the action is situated in this district. Venue is also proper

                                                                              23 because Defendants are each subject to personal jurisdiction in this district.

                                                                              24 V.         FACTUAL ALLEGATIONS RELEVANT TO PLAINTIFFS, THEIR
                                                                                            INTELLECTUAL PROPERTY, AND DEFENDANTS’ UNLAWFUL SCHEME
                                                                              25

                                                                              26            A.       Plaintiffs’ Business and History

                                                                              27            17.      Hewlett-Packard Company (“Hewlett-Packard”) was founded in 1939 by engineers

                                                                              28 David Packard and Bill Hewlett, who began business by designing and building electronic test

                                                                                   9272-30\4483009                                      3                              Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 5 of 24




                                                                               1 equipment from a garage in Palo Alto, California. Hewlett-Packard became an innovator in its

                                                                               2 field, developing technologies and inventing new products, growing to become one of the world’s

                                                                               3 largest information technology companies.          Hewlett-Packard specialized in developing and

                                                                               4 manufacturing personal computers and printers, as well as enterprise hardware products and

                                                                               5 services, including support services and enterprise software. In late 2015, Hewlett-Packard split

                                                                               6 into HP Inc. (specializing in the manufacture of personal computers, printers and printer

                                                                               7 cartridges) and HPE (specializing in the manufacture of enterprise IT hardware, as well as the

                                                                               8 creation and distribution of enterprise software and support services).

                                                                               9            18.      Much like Hewlett-Packard, HPE is a multinational enterprise company that
              SIDEMAN & BANCROFT LLP




                                                                              10 delivers industry leading, high-quality information and technology products, consulting, and
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 support services to its large and diverse customer base, including governments, large enterprises,

                                                                              12 and small to medium-sized businesses.             Among other areas, HPE’s business includes

                                                                              13 telecommunications networking hardware products and solutions, small to enterprise level data
LAW OFFICES




                                                                              14 storage products and solutions, data center configuration and installation products and services, as

                                                                              15 well as various enterprise and information and technology management software solutions.

                                                                              16            19.      Hewlett-Packard (and now HP Inc.) invested substantial effort and resources to

                                                                              17 develop and promote public recognition of the “HP”-related marks. These trademarks are owned

                                                                              18 by HP Hewlett Packard Group LLC (“TM JV”), which has conveyed an exclusive license to use

                                                                              19 and enforce the HP and HP Logo trademarks to HPDC. In turn, HPDC granted a temporary

                                                                              20 transitional use license to Hewlett Packard Enterprise Development LP (“HPED”), an HPE

                                                                              21 subsidiary which holds title to intellectual property for HPE, so that HPE could use the HP and HP

                                                                              22 Logo trademarks during a phase-out period, until full implementation of the new HPE trademarks.

                                                                              23 During this phase-out period, the HP Marks on HPE products signify to the public that the

                                                                              24 products are high quality, genuine, HPE products. The use of the HP Marks by counterfeiters is

                                                                              25 intended to trade on the famous status and wide-spread recognition of the HP Marks on HPE

                                                                              26 products, and will likely continue after the phase-out period, to signal falsely that the products are

                                                                              27 high-quality, genuine, HPE products, when in reality, they are not. HPE and HP Inc. have used the

                                                                              28

                                                                                   9272-30\4483009                                   4                              Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 6 of 24




                                                                               1 HP Marks to identify goods and services as being genuine products, and the HP Marks are well-

                                                                               2 recognized signifiers of high quality products and services.

                                                                               3            20.       Hewlett-Packard, HPDC and TM JV have caused several trademarks to be

                                                                               4 registered on the Principal Register of the U.S. Patent and Trademark Office in connection with a

                                                                               5 range of telecommunications, computer hardware and software products and services, and TM JV

                                                                               6 owns all rights, title, and interest in numerous federal trademark registrations (collectively, the

                                                                               7 “HP Marks”). The HP Marks include, but are not limited to, the following:

                                                                               8                        Mark          Registration Number         Registration Date
                                                                               9                         HP                1,840,215                June 21, 1994
              SIDEMAN & BANCROFT LLP




                                                                              10            21.       The TM JV also owns several “HPE”-related marks such as the HEWLETT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 PACKARD, HEWLETT PACKARD ENTERPRISE, and HPE word marks, and the related design

                                                                              12 marks, and has granted HPED an exclusive license to use and enforce those certain marks. HPED

                                                                              13 also owns several of the marks separate and apart from the TM JV, and, together, with the marks
LAW OFFICES




                                                                              14 owned by the TM JV (collectively, “HPE Marks”), continue to build on the legacy of the world-

                                                                              15 famous HEWLETT-PACKARD mark, which was used since at least as early as 1941 in close

                                                                              16 connection with the internationally well-known HP Marks by predecessor Hewlett-Packard, to

                                                                              17 distinguish and signal the “HP” authorized products and services through a wide variety of media

                                                                              18 including television, radio, newspapers, magazines, billboards, and web sites. Through their close

                                                                              19 connection, the public has come to associate the HPE Marks as having a common legacy with the

                                                                              20 HP Marks. HPED and the TM JV have caused several of these HPE Marks to be registered on the

                                                                              21 Principal Register of the USPTO in connection with a range of telecommunications, computer

                                                                              22 hardware and software products and services. These registered HPE Marks include, but are not

                                                                              23 limited to the following:

                                                                              24                           Mark            Registration Number       Registration Date
                                                                              25                     HEWLETT PACKARD            5,209,743              May 23, 2017
                                                                                                        ENTERPRISE
                                                                              26
                                                                                                     HEWLETT PACKARD            5,209,742              May 23, 2017
                                                                              27

                                                                              28

                                                                                   9272-30\4483009                                 5                                Case No. 3:20-cv-5447
                                                                                                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 7 of 24




                                                                               1            22.      The HP and HPE Marks (collectively, the “TM JV Marks”) are distinctive source

                                                                               2 identifiers and have been used in interstate commerce to identify and distinguish Plaintiffs’ high

                                                                               3 quality products and services dating back to 1941.

                                                                               4            23.      For over 75 years, the TM JV Marks have served to distinguish and signal

                                                                               5 Plaintiffs’ authorized products and services through a wide variety of media including television,

                                                                               6 radio, newspapers, magazines, billboards, and web sites.

                                                                               7            24.      Also as a result of Hewlett-Packard and now HP Inc.’s and HPE’s extensive

                                                                               8 advertising and promotional efforts and the continuous use of the HP Marks by HP Inc. and/or

                                                                               9 HPE for over 75 years, the marks have attained one of the highest levels of brand recognition.
              SIDEMAN & BANCROFT LLP




                                                                              10            25.      The HP and HPE Marks are unquestionably famous both commercially and as
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 defined by 15 U.S.C. Section 1125(c)(1), and became famous long before the infringing and

                                                                              12 counterfeit activity alleged herein.

                                                                              13            26.      As a result of the longstanding and widespread use and promotion of the HP Marks,
LAW OFFICES




                                                                              14 HP Inc.’s and HPE’s customers worldwide have come to rely upon the HP Marks to identify high-

                                                                              15 quality goods and services.

                                                                              16            27.      Many of HPE’s products are purchased by the U.S. Government, the military, and

                                                                              17 by other industries, in critical and life-essential applications. Counterfeit HPE products jeopardize

                                                                              18 the systems into which they are placed because they do not conform to HPE’s design,

                                                                              19 specifications, production standards, or quality control, and thus lack reliability. Counterfeit

                                                                              20 products that bear markings similar to, or substantially indistinguishable from, the TM JV Marks

                                                                              21 provide customers with a false assurance that the products they have purchased are reliable and

                                                                              22 conform to HPE’s high standards and that they are eligible for certain warranties.              When

                                                                              23 counterfeit products fail, the purchasers can suffer critical losses to their business, infrastructure,

                                                                              24 and security.

                                                                              25            B.       Counterfeit And Otherwise Materially Different “HP” and “HPE” Products

                                                                              26            28.      Counterfeit products that bear markings similar to the TM JV Marks provide

                                                                              27 customers with a false assurance that the products they have purchased (1) are reliable and

                                                                              28 conform with HPE’s high standards, (2) come with applicable warranties, and (3) come with all of

                                                                                   9272-30\4483009                                    6                              Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 8 of 24




                                                                               1 the necessary accessories sold with the product that have been selected and approved by HPE for

                                                                               2 use with the product.

                                                                               3            29.      In addition to harm to customers, the sale of counterfeit HPE products also harms

                                                                               4 Plaintiffs in many ways. Among these, counterfeit HPE products which fail or degrade create the

                                                                               5 false impression that HPE products are unreliable, thereby improperly tarnishing HPE’s reputation

                                                                               6 and causing HPE to suffer lost sales and future business opportunities. When customers purchase

                                                                               7 HP- or HPE-branded parts that are counterfeit and unreliable, their image of HPE is diminished

                                                                               8 and HPE’s opportunity to sell genuine, high-quality products to those customers may be lost

                                                                               9 forever. As a result, Plaintiffs suffer substantial and irreparable harm to their brand, image,
              SIDEMAN & BANCROFT LLP




                                                                              10 business, and goodwill with the public. HPE also suffers lost sales when customers purchase
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 counterfeit products instead of genuine HPE products.

                                                                              12            C.       HPE’s Sales and Distribution Channels

                                                                              13            30.      HPE’s product serial numbers allow HPE to maintain quality control and product
LAW OFFICES




                                                                              14 traceability for warranty, service and other business purposes. Specifically, an HPE product serial

                                                                              15 number is typically married to or associated with a myriad of product-related components or

                                                                              16 attributes, i.e., product SKU, sales order number, package ID number, manufacturer model

                                                                              17 number, and most relevant in this Action, warranty entitlement.

                                                                              18            31.      HPE sells the majority of its products through Distributors and “authorized

                                                                              19 Partners,” rather than directly to end user consumers. The majority of HPE’s sales flow from HPE

                                                                              20 through its “Tier 1 Distributors” to its “Tier 2 Partners,” and then to its end users. HPE also sells a

                                                                              21 smaller percentage of its products directly to its largest customers and to certain Tier 2 Partners.

                                                                              22            32.      HPE has four Tier 1 Distributors in the United States: Synnex, Ingram Micro, Tech

                                                                              23 Data, and Arrow Electronics. There are also about 35,000 Tier 2 Partners in the country. To

                                                                              24 become a Tier 2 Partner, an entity must meet an established set of business criteria, and provide

                                                                              25 HPE with detailed information about its business, including documentation confirming the

                                                                              26 business’ state registration or incorporation, business partnership or operating agreements, the

                                                                              27 names of the officers who are authorized to sign documents for the business, and the business’ tax

                                                                              28 identification number.

                                                                                   9272-30\4483009                                    7                              Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 9 of 24




                                                                               1            D.         ADSI Becomes An HPE Partner

                                                                               2            33.        In 2009, ADSI became an HP Partner. When HP and HPE split in 2015, ADSI

                                                                               3 continued as an HPE Partner and agreed to the terms of the Hewlett Packard Enterprise Company

                                                                               4 U.S. Partner Agreement. It renewed its partnership status through 2018.

                                                                               5            34.        Among the terms that ADSI agreed to abide by were the following:

                                                                               6                    ADSI was not authorized to modify HPE products.              (Paragraph 7.b.)
                                                                                                     Specifically, the agreement states:
                                                                               7
                                                                                                          “You are not authorized to modify HPE Products. We are not
                                                                               8                          liable for any issue arising from such unauthorized
                                                                               9                          modifications, or for any commitment(s) you make with respect to
                                                                                                          special interfacing, compatibility or suitability of Product(s) and
              SIDEMAN & BANCROFT LLP




                                                                              10                          Support for specific applications.”
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                    ADSI agreed to display HPE’s marks only to promote the sale of HPE
                                                                                                     Products (Paragraph 8.b.) and to only display the HPE Marks in good taste,
                                                                              12                     and in a manner that preserves the value of the Marks (Paragraph 8.c).
                                                                              13                     Specifically, the agreement states that:
LAW OFFICES




                                                                              14                          “[HPE] may allow you to use HPE Marks only to promote the
                                                                                                          sale of HPE Products and Support under this Agreement,” and
                                                                              15                          “[t]he parties agree to display each other’s Marks in good taste,
                                                                                                          in a manner that preserves their value as each other’s Marks,
                                                                              16                          and in accordance with any standards provided by the other
                                                                              17                          party for display.”

                                                                              18                    ADSI agreed to abide by HPE’s Partner Code of Conduct, and to conduct
                                                                                                     business with “strict legal compliance and with the highest ethical
                                                                              19                     standards.” (Paragraph 16.c.) Specifically, the Code of Conduct provides
                                                                                                     that:
                                                                              20

                                                                              21                          “HPE expects all partners to conduct business in strict legal
                                                                                                          compliance and with the highest ethical standards. By signing
                                                                              22                          this Agreement, you agree to comply with HPE’s Partner Code of
                                                                                                          Conduct, as updated from time to time, and located on the HPE
                                                                              23                          Partner Portal. Additionally, you acknowledge that there are
                                                                              24                          specific legal and ethical requirements for doing business with
                                                                                                          public sector entities and you are solely responsible for your
                                                                              25                          compliance with these requirements. Specifically, you agree
                                                                                                          (without limitation):
                                                                              26
                                                                                                          (1) not to seek or accept any compensation in connection with
                                                                              27                          this Agreement which may violate any applicable laws,
                                                                                                          regulations, contracts, or conflict of interest policies; (2) not to
                                                                              28

                                                                                   9272-30\4483009                                        8                                Case No. 3:20-cv-5447
                                                                                                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 10 of 24




                                                                               1                       use bribes, kickbacks, illegal gratuities, or other corrupt
                                                                                                       practices in connection with this Agreement; and (3) not to
                                                                               2                       provide HPE with any proprietary, source selection sensitive, or
                                                                                                       other information that is restricted from disclosure by a third
                                                                               3
                                                                                                       party. A breach of HPE's Partner Code of Conduct may be
                                                                               4                       deemed a material breach of this Agreement. Without limiting
                                                                                                       HPE's rights under section 15, if you breach HPE's Partner Code
                                                                               5                       of Conduct, HPE may exclude you from HPE's channel
                                                                                                       programs, including special pricing and/or promotion programs
                                                                               6                       and, if you are eligible to purchase Products directly from HPE,
                                                                                                       HPE may alter the level of discount available for such
                                                                               7
                                                                                                       purchases.”
                                                                               8

                                                                               9            35.      Attached to ADSI’s Partner Agreement is also an HPE U.S. Partner Roles and
              SIDEMAN & BANCROFT LLP




                                                                              10 Responsibilities Addendum, which required ADSI to purchase all HPE Products “only from
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Distributors listed on the U.S. Distributor Summary Matrix on the HPE Partner Portal,” and

                                                                              12 required ADSI to not purchase HPE products from other Partners or from any unauthorized

                                                                              13 source. Specifically, the HPE U.S. Partner Roles and Responsibilities Addendum states:
LAW OFFICES




                                                                              14            “1. Purchasing

                                                                              15                       a. Sourcing
                                                                              16                       All Products must be purchased for resale purposes only from
                                                                                                       Distributors listed on the U.S. Distributor Summary Matrix on
                                                                              17
                                                                                                       the HPE Partner Portal. You may not purchase Products for
                                                                              18                       resale purposes from other Partners and/or any unauthorized
                                                                                                       sources. You may not purchase Products for your internal use.
                                                                              19
                                                                                                       Direct purchasing relationships with HPE may be established by
                                                                              20                       signing additional Addenda or as specified in additional program
                                                                                                       terms and conditions.
                                                                              21
                                                                                                       You may resell Products over the Internet, via an HPE approved
                                                                              22
                                                                                                       URL in the name of your company provided that you implement
                                                                              23                       policies supporting Customer satisfaction as a primary concern;
                                                                                                       provide presales Customer support; and do not resell Products
                                                                              24                       via an auction.
                                                                              25                       You may resell Products only via a URL that matches your legal
                                                                                                       name or d/b/a name. New or additional domain names require
                                                                              26                       HPE approval prior to the posting of Products.”
                                                                              27

                                                                              28

                                                                                   9272-30\4483009                                   9                              Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 11 of 24




                                                                               1            36.      As described in more detail below, ADSI violated the terms of its Partner

                                                                               2 Agreement by purchasing products from other HPE Partners and unauthorized sources at cheaper

                                                                               3 prices than what it could obtain through HPE, and simultaneously representing itself as an HPE

                                                                               4 Partner, giving the false impression to consumers that it was obtaining HPE products through

                                                                               5 HPE’s authorized distribution channel.

                                                                               6            E.       Evidential Purchase from ADSI in 2018

                                                                               7            37.      HPE conducted a test purchase through a licensed investigator of several HPE

                                                                               8 products from ADSI’s online storefront for delivery at the investigator’s office located in this

                                                                               9 district. On June 28, 2018, HPE’s investigator purchased two J4858C transceivers, and one HPE
              SIDEMAN & BANCROFT LLP




                                                                              10 iLO Advanced 1-server three-year support license (BD505A-63101).                 The products were
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 advertised as “New” “HP” products, and listed the manufacturer name as “Hewlett-Packard.”

                                                                              12            38.      On July 6, 2018, HPE’s investigator received two separate packages containing the

                                                                              13 products ordered on ADSI’s storefront.            The first package contained the two ProCurve
LAW OFFICES




                                                                              14 Networking transceivers, bearing the following Serial Numbers: CN949DN227 & CN847DN073,

                                                                              15 respectively.

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21            39.      The second package contained a physical license box, bearing the following Serial

                                                                              22 Number: PRGKVDTBAL.

                                                                              23            40.      On August 8, 2018, an engineer working for HPE analyzed the two transceivers

                                                                              24 and determined that they were counterfeit. The engineer determined that the license was genuine.

                                                                              25            41.      In April 2019, HPE terminated ADSI as a channel sales partner.

                                                                              26            F.       ADSI’s History of Selling Counterfeit Products in the U.S.

                                                                              27            42.      According to public court records, ADSI is alleged to have a history of importing

                                                                              28 and selling counterfeit products.

                                                                                   9272-30\4483009                                   10                               Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 12 of 24




                                                                               1            43.      For example, in a case filed in this Court by Cisco Systems, Inc. (Cisco Systems,

                                                                               2 Inc. et al. v. Zahid “Donny” Hassan Sheikh, et al., USDC N.D. Cal., Case No. 4:18-cv-07602-

                                                                               3 YGR), Cisco alleged that U.S Customs and Border Patrol (“CBP”) seized at least 31 separate

                                                                               4 shipments of counterfeit Cisco products going to ADSI or an affiliated entity between May 2013

                                                                               5 and November 2018. The seized shipments included hundreds of counterfeit transceivers (the

                                                                               6 same type of product that ADSI sold to the HPE investigator), along with counterfeit labels. The

                                                                               7 complaint also alleges that ADSI arranged for UPS boxes in far-away locations—Reno, Nevada

                                                                               8 and Portland, Oregon—with the knowledge and under the direction of Shahid Sheikh and Farhaad

                                                                               9 Sheikh, to receive counterfeit products from China, and that employees of ADSI put counterfeit
              SIDEMAN & BANCROFT LLP




                                                                              10 labels on transceivers in the ADSI business office in Fremont, so that ADSI could sell those
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 counterfeit products to federal customers on the GSA platform and to other customers.

                                                                              12            G.       Misleading and False Advertising

                                                                              13            44.      ADSI operates a website at www.adsii.com/shop/home.           On ADSI’s main
LAW OFFICES




                                                                              14 webpage, ADSI advertises that it is “featured Partners” with Hewlett Packard Enterprise, among

                                                                              15 other companies, including Samsung, Bluebeam, and Wasp. Contrary to this, ADSI is no longer a

                                                                              16 member of HPE’s channel of sales organizations, and is not an HPE “partner” or Authorized

                                                                              17 Reseller. Nonetheless, ADSI continues to represent that HPE is a “featured partner” on the main

                                                                              18 splashpage of its storefront.

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   9272-30\4483009                                   11                             Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 13 of 24




                                                                               1            45.      In   addition,   ADSI    maintains   an      Amazon   storefront   available    at

                                                                               2 www.amazon.com/sp?seller=A3GQGK8PJ4P79P. On its main seller page, ADSI continues to

                                                                               3 represent that it is a “Channel Partner[]” with “hardware manufacturers such as IBM, Hewlett-

                                                                               4 Packard, Toshiba, Lenovo, ViewSonic, Cisco, … and others.” The claims on ADSI’s webpage

                                                                               5 and on the ADSI page on the Amazon website are false. ADSI ceased being an HPE channel sales

                                                                               6 partner in April 2019. By holding themselves out as an authorized partner, Plaintiffs assert on

                                                                               7 information and belief that ADSI is attempting to deceive customers such as the US federal

                                                                               8 government and other sensitive customers of HPE products that it is safe to purchase HPE

                                                                               9 products from ADSI and that the HPE products sold by ADSI are sourced from HPE or HPE’s
              SIDEMAN & BANCROFT LLP




                                                                              10 authorized distributors.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20                                       FIRST CLAIM FOR RELIEF

                                                                              21                                      Federal Trademark Infringement

                                                                              22                                             (15 U.S.C. § 1114)

                                                                              23                                          Against All Defendants

                                                                              24            46.      Plaintiffs incorporate by reference each of the allegations in the preceding

                                                                              25 paragraphs of this Complaint as though fully set forth herein.

                                                                              26            47.      The TM JV Marks are valid, protectable trademarks that have been registered as

                                                                              27 marks on the principal register in the United States Patent and Trademark Office. Plaintiffs are the

                                                                              28 owners and registrants of the TM JV Marks.

                                                                                   9272-30\4483009                                   12                             Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 14 of 24




                                                                               1            48.      As described in more detail above, Defendants have used and counterfeited the TM

                                                                               2 JV Marks in connection with the marketing, promotion, and sale of their goods and services

                                                                               3 without Plaintiffs’ consent, in a manner that is likely to cause, and has actually caused, confusion

                                                                               4 and/or mistake, or that has deceived members of the consuming public and/or the trade. Indeed,

                                                                               5 Defendants’ counterfeiting and infringing activities are likely to cause and are actually causing

                                                                               6 confusion, mistake, and deception among members of the trade and the general consuming public

                                                                               7 as to the origin, sponsorship, and quality of Defendants’ infringing products, counterfeit

                                                                               8 packaging, inferior warranty, and other related commercial activities. As of the filing of this

                                                                               9 Complaint, Defendants are continuing to infringe the TM JV Marks unabated as alleged further
              SIDEMAN & BANCROFT LLP




                                                                              10 above.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11            49.      The TM JV Marks and the goodwill of the business associated with them are

                                                                              12 tremendously valuable in the United States and worldwide because they are distinctive and

                                                                              13 universally associated in the public perception with the highest quality network and
LAW OFFICES




                                                                              14 communications technology products and services.

                                                                              15            50.      Defendants have sold, offered to sell, distributed, and advertised—and continue to

                                                                              16 sell, offer to sell, manufacture, distribute, and advertise—infringing networking hardware products

                                                                              17 bearing TM JV Marks.

                                                                              18            51.      The differences between Defendants’ unauthorized products and Plaintiffs’ genuine

                                                                              19 goods are material, as consumers would consider those differences, alleged further above, to be

                                                                              20 material to their purchasing decisions.

                                                                              21            52.      Defendants’ actions have caused, and are likely to continue to cause, confusion,

                                                                              22 mistake, and deception as to the origin and quality of Defendants’ unauthorized products because

                                                                              23 they are intentionally calculated to mislead the general purchasing public into believing that

                                                                              24 Defendants’ unauthorized products originated from, are associated with, or are otherwise

                                                                              25 authorized by Plaintiffs.

                                                                              26            53.      Upon information and belief, Defendants’ infringing actions were committed

                                                                              27 fraudulently, willfully, and in bad faith, with knowledge of Plaintiffs’ exclusive rights to and

                                                                              28 goodwill in the TM JV Marks, or with willful blindness to the same, and with the intent to cause

                                                                                   9272-30\4483009                                    13                             Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 15 of 24




                                                                               1 confusion, to cause mistake and/or to deceive. Accordingly, Defendants’ actions constitute willful

                                                                               2 trademark infringement and counterfeiting of the TM JV Marks in violation of 15 U.S.C. §§ 1114

                                                                               3 and 1117.

                                                                               4            54.      Defendants’ unauthorized use of the TM JV Marks constitutes trademark

                                                                               5 infringement of the federally registered TM JV Marks and has caused substantial damage to

                                                                               6 Plaintiffs and to the reputation and goodwill symbolized by the TM JV Marks in violation of

                                                                               7 Section 32 of the Lanham Act, 15 U.S.C. § 1114. Defendants’ unauthorized use of the TM JV

                                                                               8 Marks was conducted intentionally and with notice and full knowledge that the use was

                                                                               9 unauthorized by Plaintiffs.
              SIDEMAN & BANCROFT LLP




                                                                              10            55.      Plaintiffs have been, and continue to be, damaged by Defendants’ infringement,
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 including by suffering irreparable harm through the diminution of trust and goodwill among

                                                                              12 Plaintiffs’ consumers and members of the general consuming public and the trade. Plaintiffs are

                                                                              13 entitled to an injunction against Defendants, and an order of destruction of all infringing products,
LAW OFFICES




                                                                              14 as well as all monetary relief and other remedies available under the Lanham Act, including but

                                                                              15 not limited to trebled damages and/or actual profits, reasonable attorney’s fees, costs and

                                                                              16 prejudgment interest, and/or statutory damages.

                                                                              17                                    SECOND CLAIM FOR RELIEF

                                                                              18                                   Federal Trademark Counterfeiting

                                                                              19                                            (15 U.S.C. § 1114)

                                                                              20                                          Against All Defendants

                                                                              21            56.      Plaintiffs incorporate by reference each of the allegations in the preceding

                                                                              22 paragraphs of this Complaint as though fully set forth herein.

                                                                              23            57.      The TM JV Marks are valid, protectable trademarks that have been registered as

                                                                              24 marks on the principal register in the United States Patent and Trademark Office. Plaintiffs are the

                                                                              25 owners and registrants of the TM JV Marks.

                                                                              26            58.      As described in more detail above, Defendants have used and counterfeited the TM

                                                                              27 JV Marks in connection with the marketing, promotion, and sale of their goods and services

                                                                              28 without Plaintiffs’ consent, in a manner that is likely to cause, and has actually caused, confusion

                                                                                   9272-30\4483009                                   14                             Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 16 of 24




                                                                               1 and/or mistake, or that has deceived members of the consuming public and/or the trade. Indeed,

                                                                               2 Defendants’ counterfeiting and infringing activities are likely to cause and are actually causing

                                                                               3 confusion, mistake, and deception among members of the trade and the general consuming public

                                                                               4 as to the origin, sponsorship, and quality of Defendants’ infringing products, counterfeit

                                                                               5 packaging, inferior warranty, and other related commercial activities. As of the filing of this

                                                                               6 Complaint, Defendants are continuing to infringe the TM JV Marks unabated as alleged further

                                                                               7 above.

                                                                               8            59.      Defendants have publicly advertised, sold, offered to sell, and distributed

                                                                               9 counterfeit TM JV products in interstate commerce in direct competition with Plaintiffs and
              SIDEMAN & BANCROFT LLP




                                                                              10 without authorization or consent to use the TM JV Marks but with full knowledge of Plaintiffs’
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 notorious prior rights in those marks.

                                                                              12            60.      Defendants’ counterfeit HPE products reproduce, counterfeit, copy, and colorably

                                                                              13 imitate the TM JV Marks or display a spurious designation that is identical with, or substantially
LAW OFFICES




                                                                              14 indistinguishable from, the TM JV Marks. Defendants have applied their reproductions,

                                                                              15 counterfeits, copies, and colorable imitations of the TM JV Marks to labels, prints, and packages

                                                                              16 intended to be used in commerce upon or in connection with the sale, offering for sale,

                                                                              17 distribution, or advertising of Defendants’ counterfeit products, which is likely to cause confusion,

                                                                              18 to cause mistake, or to deceive.

                                                                              19            61.      Defendants’ unauthorized use of the TM JV Marks on or in connection with

                                                                              20 Defendants’ counterfeit products was conducted intentionally and with notice and full knowledge

                                                                              21 that the use was unauthorized by Plaintiffs. Accordingly, Defendants’ actions constitute willful

                                                                              22 trademark infringement and counterfeiting of the TM JV Marks in violation of 15 U.S.C. §§ 1114

                                                                              23 and 1117.

                                                                              24            62.      Plaintiffs have been, and continue to be, damaged by Defendants’ infringement,

                                                                              25 including by suffering irreparable harm through the diminution of trust and goodwill among

                                                                              26 Plaintiffs’ consumers and members of the general consuming public and the trade. Plaintiffs are

                                                                              27 entitled to an injunction against Defendants, and an order of destruction of all infringing products,

                                                                              28 as well as all monetary relief and other remedies available under the Lanham Act, including but

                                                                                   9272-30\4483009                                   15                             Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 17 of 24




                                                                               1 not limited to trebled damages and/or actual profits, reasonable attorney’s fees, costs and

                                                                               2 prejudgment interest, and/or statutory damages.

                                                                               3                                      THIRD CLAIM FOR RELIEF

                                                                               4                              Federal Unfair Competition/False Advertising

                                                                               5                                             (15 U.S.C. § 1125)

                                                                               6                                          Against All Defendants

                                                                               7            63.      Plaintiffs incorporate by reference each of the allegations in the preceding

                                                                               8 paragraphs of this Complaint as though fully set forth herein.

                                                                               9            64.      Defendants’ resale of infringing products that are designed to appear identical to
              SIDEMAN & BANCROFT LLP




                                                                              10 genuine HPE products and thereby employ the same nature, style, look, and color as genuine HPE
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 products. Moreover, as alleged above, Defendants sell products that have affixed counterfeit or

                                                                              12 infringing versions or reproductions of the TM JV Marks to unauthorized products and/or to the

                                                                              13 packaging, wrapping, etc., in which the infringing products are packaged. This unauthorized use of
LAW OFFICES




                                                                              14 the TM JV Marks is likely to cause confusion, to deceive, and to mislead the consuming public

                                                                              15 into believing that there is some affiliation, connection, or association between Defendants and

                                                                              16 Plaintiffs and is likely to cause confusion, mistake, or deception as to the origin, source,

                                                                              17 sponsorship, authorization, approval, or affiliation of Defendants’ unauthorized products.

                                                                              18            65.      Defendants’ actions, including the unauthorized use of the TM JV Marks in

                                                                              19 commerce, constitute false designation of origin, false or misleading descriptions of fact, and false

                                                                              20 or misleading representations of fact, which have caused, and are likely to continue to cause,

                                                                              21 confusion, mistake, and deception, as to Defendants’ association or affiliation with Plaintiffs, or

                                                                              22 lack thereof, as well as to the origin, source, and sponsorship of Defendants’ unauthorized

                                                                              23 products, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                                                                              24            66.      Defendants, in commercial advertising and promotion, misrepresent the nature,

                                                                              25 characteristics, qualities, or geographic origin of the HPE products they sold, by falsely

                                                                              26 advertising that the infringing goods were genuine HPE products and not disclosing that they are

                                                                              27 not covered by the manufacturer’s warranty. The false advertising concerned material information

                                                                              28 that was likely to influence a consumer’s purchasing decision.

                                                                                   9272-30\4483009                                    16                             Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 18 of 24




                                                                               1            67.      Defendants’ unauthorized and misleading use of the TM JV Marks constitute

                                                                               2 willful infringement of the TM JV Marks in violation of 15 U.S.C. § 1114(1)(b) and entitling

                                                                               3 Plaintiffs to treble damages and/or enhanced statutory damages under 15 U.S.C. §§ 1117(b) and

                                                                               4 (c).

                                                                               5            68.      Defendants’ actions described above, including its unauthorized and misleading use

                                                                               6 of the TM JV Marks in commerce have caused, and unless enjoined, will continue to cause,

                                                                               7 substantial and irreparable injury to Plaintiffs and to the business and goodwill represented by the

                                                                               8 TM JV Marks, thereby leaving Plaintiffs without an adequate remedy at law.

                                                                               9                                     FOURTH CLAIM FOR RELIEF
              SIDEMAN & BANCROFT LLP




                                                                              10                                       Federal Trademark Dilution
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                           (15 U.S.C. § 1125(c))

                                                                              12                                          Against All Defendants

                                                                              13            69.      Plaintiffs incorporate by reference each of the allegations in the preceding
LAW OFFICES




                                                                              14 paragraphs of this Complaint as though fully set forth herein.

                                                                              15            70.      The TM JV Marks are famous and well known throughout the United States, on the

                                                                              16 basis of Hewlett-Packard’s exclusive and extensive use for many years of the TM JV Marks. By

                                                                              17 reason of more than 75 years of extensive advertising and use of the TM JV Marks, the TM JV

                                                                              18 Marks have become highly distinctive of Plaintiffs’ goods and are uniquely associated with

                                                                              19 HPDC, HPED, and HPE.

                                                                              20            71.      Defendants’ unauthorized commercial use of the TM JV Marks on the counterfeit

                                                                              21 “HPE” products has diluted and continues to dilute the distinctive quality of the TM JV Marks by

                                                                              22 lessening their capacity to identify and distinguish HPE, HPDC and HPED exclusively as the

                                                                              23 sources of goods bearing or provided under the TM JV Marks.

                                                                              24            72.      Defendants’ commercial use of the TM JV Marks further dilutes the TM JV Marks

                                                                              25 by associating them with a product of inferior quality, thereby tarnishing the TM JV Marks. For

                                                                              26 example, when customers expend money in exchange for HPE products, part of the consideration

                                                                              27 for which they bargain is the authenticity of the product. When “HPE” products are advertised as

                                                                              28 “new” and marked as “HP”, “Hewlett Packard Enterprise”, or “HPE” but are not in fact produced

                                                                                   9272-30\4483009                                    17                             Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 19 of 24




                                                                               1 with HPE’s high-quality materials, the customers mistakenly associate the inferior product with

                                                                               2 Plaintiffs’ reputations and quality control over their products

                                                                               3            73.      Defendants do not own any federal or state registrations or trademark applications

                                                                               4 for any mark that includes, in whole or in part, any of the TM JV Marks, and cannot assert any

                                                                               5 rights in any of the TM JV Marks that are prior to Plaintiffs’ first respective uses of the TM JV

                                                                               6 Marks.

                                                                               7            74.      Defendants’ conduct, as described in paragraphs 19 through 25 above, dilutes,

                                                                               8 blurs, and tarnishes the TM JV Marks in a manner that destroys the distinctiveness of the famous

                                                                               9 TM JV Marks, causing damage to HPDC and HPED, and the business and goodwill represented
              SIDEMAN & BANCROFT LLP




                                                                              10 by the TM JV Marks in violation of the Federal Trademark Dilution Act, 15 U.S.C. § 1125(c), in
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 an amount to be proven at trial.

                                                                              12            75.      Defendants’ actions that have diluted the TM JV Marks have caused, and unless

                                                                              13 enjoined, will continue to cause, substantial and irreparable injury to Plaintiffs, the TM JV Marks,
LAW OFFICES




                                                                              14 and to the business and goodwill represented by the TM JV Marks, such that Plaintiffs have no

                                                                              15 adequate remedy at law.

                                                                              16                                      FIFTH CLAIM FOR RELIEF

                                                                              17                       California Statutory Misleading and Deceptive Advertising,

                                                                              18                                 (Cal. Bus. & Prof. Code § 17500, et seq.)

                                                                              19                                          Against All Defendants

                                                                              20            76.      Plaintiffs incorporate by reference each of the allegations in the preceding

                                                                              21 paragraphs of this Complaint as though fully set forth herein.

                                                                              22            77.      Defendants have made false and misleading statements about their relationship

                                                                              23 and/or association with Plaintiffs.

                                                                              24            78.      Defendants also misleadingly advertised its HPE products as new, when in

                                                                              25 actuality the products were counterfeit, as confirmed by Plaintiffs’ brand protection engineers, or

                                                                              26 pre-owned.

                                                                              27            79.      Defendants knew that these statements were false or misleading, or with reasonable

                                                                              28 care, should have known them to be false or misleading.

                                                                                   9272-30\4483009                                    18                             Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 20 of 24




                                                                               1            80.      Defendants’ statements have misled, or are likely to mislead, a reasonable

                                                                               2 consumer into believing that Defendants were selling products as an reseller authorized by

                                                                               3 Plaintiffs, and that the products sold by Defendants are new, original, and eligible for other

                                                                               4 services provided for genuine HPE products.

                                                                               5            81.      The conduct alleged above constitutes false and misleading advertising, in violation

                                                                               6 of Section 17500, et seq. of California's Business and Professions Code.

                                                                               7            82.      Plaintiffs have suffered loss of money as a result of Defendants’ misleading and

                                                                               8 false advertising. Defendants have, and will continue to cause, irreparable injury to Plaintiffs,

                                                                               9 including injury to Plaintiffs’ reputation and goodwill. Defendants’ activities, unless restrained,
              SIDEMAN & BANCROFT LLP




                                                                              10 will continue to cause further irreparable injury to Plaintiffs for which Plaintiffs have no adequate
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 remedy at law.

                                                                              12                                       SIXTH CLAIM FOR RELIEF

                                                                              13                                             Unjust Enrichment
LAW OFFICES




                                                                              14                                               (Common Law)

                                                                              15                                           Against All Defendants

                                                                              16            83.      Plaintiffs incorporate by reference each of the allegations in the preceding

                                                                              17 paragraphs of this Complaint as though fully set forth herein.

                                                                              18            84.      Defendants unjustly received benefits at the expense of Plaintiffs through their

                                                                              19 wrongful conduct, as alleged further above. Defendants continue to unjustly retain these benefits

                                                                              20 at the expense of Plaintiffs. The unjust receipt of the benefits obtained by Defendants lacks any

                                                                              21 adequate legal basis and thus cannot conscientiously be retained by Defendants. Therefore, the

                                                                              22 circumstances of the receipt and retention of such benefits are such that, as between Plaintiffs and

                                                                              23 Defendants, it is unjust for Defendants to retain any such benefits.

                                                                              24            85.      Plaintiffs are therefore entitled to full restitution of all amounts and/or other

                                                                              25 benefits in which Defendants have been unjustly enriched at Plaintiffs’ expense, in an amount to

                                                                              26 be proven at trial.

                                                                              27

                                                                              28

                                                                                   9272-30\4483009                                     19                              Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 21 of 24




                                                                               1                                     SEVENTH CLAIM FOR RELIEF

                                                                               2                                       California Unfair Competition

                                                                               3                                  (Cal. Bus. & Prof. Code §§ 17200 et seq.)

                                                                               4                                           Against All Defendants

                                                                               5            86.      Plaintiffs incorporate by reference each of the allegations in the preceding

                                                                               6 paragraphs of this Complaint as though fully set forth herein.

                                                                               7            87.      California Business and Professions Code §§ 17200 et seq. prohibits acts of unfair

                                                                               8 competition, which includes any unlawful business act or practice.

                                                                               9            88.      Defendants have knowingly, willfully, and unlawfully infringed the TM JV Marks,
              SIDEMAN & BANCROFT LLP




                                                                              10 including through the sale of infringing HPE networking hardware products in violation of the
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Lanham Act, 15 U.S.C. § 1114.

                                                                              12            89.      As a direct, proximate, and foreseeable result of Defendants’ sale of infringing HPE

                                                                              13 networking hardware parts, Plaintiffs have further been deprived of lost revenue and payments,
LAW OFFICES




                                                                              14 and have therefore sustained injury in fact.

                                                                              15            90.      Defendants’ practices were unlawful, and constitute unfair competition as defined

                                                                              16 by Cal. Bus. & Prof. C. §§ 17200 et seq. Defendants’ misconduct was unlawful because, as

                                                                              17 described herein, their misconduct constitutes violations of numerous state and federal statutes,

                                                                              18 including but not limited to Cal. Civ. Code § 1797.81, conversion, state false advertising laws

                                                                              19 such as Cal. Bus. Prof. Code § 17500, as well as the Lanham Act, 15 U.S.C. §§ 1114 and 1125,

                                                                              20 and the Federal Trade Commission Act, 15 U.S.C. § 45. Further, their alleged conduct was unfair

                                                                              21 in that Defendants’ actions, as described herein, significantly threatened and/or harmed

                                                                              22 competition         through    infringement,   counterfeiting,   false   advertising,   conversion,    and

                                                                              23 circumvention, which undermines Plaintiffs’ ability to fairly compete in the marketplace.

                                                                              24            91.      As a direct and proximate result of Defendants’ unlawful and unfair business

                                                                              25 practices, Plaintiffs have lost money and property, and have suffered irreparable injury to their

                                                                              26 brand, business reputation, and goodwill. As such, Plaintiffs’ remedy at law is not adequate to

                                                                              27 compensate for the injuries inflicted by Defendants. Accordingly, Plaintiffs are entitled to

                                                                              28

                                                                                   9272-30\4483009                                     20                                Case No. 3:20-cv-5447
                                                                                                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 22 of 24




                                                                               1 temporary, preliminary, and permanent injunctive relief against Defendants, in addition to

                                                                               2 restitution in an amount to be proven at trial.

                                                                               3                                      EIGHTH CLAIM FOR RELIEF
                                                                               4                                             Breach of Contract
                                                                               5                     Against Defendant Advanced Digital Solutions International, Inc.
                                                                               6

                                                                               7            92.      Plaintiffs incorporate by reference each of the allegations in the preceding

                                                                               8 paragraphs of this Complaint as though fully set forth herein.

                                                                               9            93.      Defendant ADSI applied for and was approved to be an authorized HPE partner

                                                                              10 and member of HPE’s channel sales organization. Upon doing so, ADSI was subject to the
              SIDEMAN & BANCROFT LLP
                                       SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                              11 material terms of the Hewlett Packard Enterprise Company U.S. Partner Agreement and its
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              12 various Addendums, which are set forth in Section V.D above, and required that:

                                                                              13                    ADSI not modify HPE Products.             (Agreement, Paragraph 7.b.)
LAW OFFICES




                                                                                                     “Products” is defined in the Agreement as ". . . hardware, Software,
                                                                              14                     Support, documentation, accessories, supplies, parts and upgrades that
                                                                                                     HPE authorizes you to purchase or license under this Agreement that are
                                                                              15                     sourced from HPE and/or HPE authorized distributor. (Agreement,
                                                                                                     Paragraph 1.f.) “HPE Authorized Partner” is defined as “. . . a channel
                                                                              16
                                                                                                     partner that has a valid partner agreement with HPE and/or meets HPE
                                                                              17                     partner program or certification requirements.” Id.

                                                                              18                    ADSI display HPE’s marks only to promote the sale of HPE Products
                                                                                                     (Agreement, Paragraph 8.b.) and to only display the HPE Marks in good
                                                                              19                     taste, and in a manner that preserves the value of the Marks (Agreement,
                                                                              20                     Paragraph 8.c).

                                                                              21                    ADSI abide by HPE’s Partner Code of Conduct, and to conduct business
                                                                                                     with “strict legal compliance and with the highest ethical standards.”
                                                                              22                     (Agreement, Paragraph 16.c.)
                                                                              23
                                                                                                    ADSI purchase all HPE Products “only from Distributors listed on the
                                                                              24                     U.S. Distributor Summary Matrix on the HPE Partner Portal,” and
                                                                                                     required ADSI to not purchase HPE products from other Partners or from
                                                                              25                     any unauthorized source. (Addendum, Paragraph 1.a.)
                                                                              26            94.       Defendant ADSI was an authorized HPE partner (and before that, an authorized
                                                                              27 HP partner) for all material times, until HPE terminated the contract in April 2019.

                                                                              28

                                                                                   9272-30\4483009                                    21                             Case No. 3:20-cv-5447
                                                                                                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 23 of 24




                                                                               1            95.      At all material times, Plaintiffs performed pursuant to the terms of the agreement.

                                                                               2            96.      Defendant ADSI breached the agreement by selling products obtained from non-

                                                                               3 authorized sources to various individuals and entities, including, but not limited to, HPE’s

                                                                               4 investigator.

                                                                               5            97.      As a direct and proximate result of their breaches of the agreement with Plaintiffs,

                                                                               6 Plaintiffs have been damaged in an amount according to proof.

                                                                               7                                           PRAYER FOR RELIEF

                                                                               8            WHEREFORE Plaintiffs respectfully pray for the following relief:

                                                                               9            A.       For entry of judgment in favor of Plaintiffs and against Defendants on each of
              SIDEMAN & BANCROFT LLP




                                                                              10 Plaintiffs’ claims for relief alleged in this Complaint;
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11            B.       For a preliminary and permanent injunction restraining Defendants, their officers,

                                                                              12 agents, servants, employees, attorneys, and affiliated companies, their assigns and successors in

                                                                              13 interest, and those persons in active concert or participation with them, from (i) further acts of
LAW OFFICES




                                                                              14 infringement of the trademarks at issue in this litigation, including inducing or contributing third

                                                                              15 parties to infringe, (ii) further acts of conversion, and, (iii) further acts of unfair competition and/or

                                                                              16 false advertising against Plaintiffs;

                                                                              17            C.       For a determination that Defendants’ acts of trademark infringement constitute

                                                                              18 cases of willful and exceptional infringement;

                                                                              19            D.       For actual damages as a result of Defendants’ unlawful conduct, alleged above, as

                                                                              20 well as any profits that are attributable to the alleged conduct and are not taken into account in

                                                                              21 computing Plaintiffs’ actual damages;

                                                                              22            E.       For maximum statutory damages available under the law to the extent Plaintiffs

                                                                              23 elect statutory damages for any claim for relief;

                                                                              24            F.       For punitive damages to the fullest extent available under the law;

                                                                              25            G.       For reasonable attorneys’ fees to the fullest extent available under the law;

                                                                              26            H.       For treble and/or enhanced damages to the fullest extent available under the law;

                                                                              27

                                                                              28

                                                                                   9272-30\4483009                                      22                                 Case No. 3:20-cv-5447
                                                                                                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:20-cv-05447-VC Document 1 Filed 08/06/20 Page 24 of 24




                                                                               1            I.       For full restitution, including restoration of all property unlawfully taken from

                                                                               2 Plaintiffs, as well as any ill-gotten gains from the resale of Plaintiffs’ property or other unjust

                                                                               3 benefits received and retained by Defendants;

                                                                               4            J.       For prejudgment interest and the costs of prosecuting these claims to the fullest

                                                                               5 extent available under the law;

                                                                               6            K.       For any additional injunctive, specific performance, and/or other provisional

                                                                               7 remedies, as appropriate; and,

                                                                               8            L.       For such other and further relief as the Court deems just and proper.

                                                                               9
                                                                                   DATED: August 6, 2020                        SIDEMAN & BANCROFT LLP
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11
                                                                                                                                By:      /s/ Richard J. Nelson
                                                                              12                                                      Richard J. Nelson
                                                                                                                                      Attorneys for Plaintiffs
                                                                              13                                                      Hewlett Packard Enterprise Company,
LAW OFFICES




                                                                                                                                      Hewlett Packard Enterprise Development LP, and
                                                                              14                                                      Hewlett-Packard Development Company, L.P.
                                                                              15

                                                                              16                                              JURY DEMAND
                                                                              17            Pursuant to Civ. L.R. 3-6 and Fed. R. Civ. Proc. 38, Plaintiffs Hewlett Packard Enterprise
                                                                              18 Company, Hewlett Packard Enterprise Development LP, and Hewlett-Packard Development

                                                                              19 Company, L.P. hereby demand a trial by a jury on all issues herein so triable.

                                                                              20

                                                                              21 DATED: August 6, 2020                          SIDEMAN & BANCROFT LLP
                                                                              22
                                                                                                                                By:     /s/ Richard J. Nelson
                                                                              23
                                                                                                                                      Richard J. Nelson
                                                                              24                                                      Attorneys for Plaintiffs
                                                                                                                                      Hewlett Packard Enterprise Company,
                                                                              25                                                      Hewlett Packard Enterprise Development LP, and
                                                                                                                                      Hewlett-Packard Development Company, L.P.
                                                                              26

                                                                              27

                                                                              28

                                                                                   9272-30\4483009                                     23                               Case No. 3:20-cv-5447
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
